ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/23/22 wherein claims 1, 69, and 72 were amended and claims 2-8, 13-68, 71, and 75 were canceled.
	Note(s):  Claims 1, 9-12, 69, 70, 72-74, 76, and 77 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/23/22 to the rejection of claims 1, 9-11, 72, and 74 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Thus, all outstanding rejections are WITHDRAWN.

NEW GROUNDS OF REJECTIONS
112 Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9:  The claim recites the limitation "the detectable label" in 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10:  The claim is ambiguous because it makes reference to independent claim 1 which does not require the presence of a first and a second biomarker.  Did Applicant intend the claim to read, ‘The compound of claim 1, further comprising a first and second biomarker…’ and then list the Markush grouping?
	Claim 69:  The claim is ambiguous because it is unclear what is intended by ‘optionally’ in the claim.  The use of optionally in the claim indicates that the component may not be what is listed.  Hence, ‘optionally, wherein the detectable label is a dye molecule’ indicates that the label may not be a dye.  What other component is Applicant intended the detectable label to be?  Did Applicant intend to create a Markush grouping of detectable labels.  In addition, for clarity of the claim, it is respectfully suggested that ‘optionally’ be removed from the claim.

112 Fourth Paragraph Rejection
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is directed to biomarkers that are not required components in independent claim 1.  Thus, one cannot further limit a component that is not require in the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-11, 69, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gai et al (Bioconjugate Chemistry, February 18, 2016, Vol. 27, pages 515-520).
	Gai et al is directed to a molecular scaffold that is use for multivalent and multimodal imaging probes.  The scaffold comprises a bifunctional chelator, optionally a linker, optionally a detectable label, and small molecules, peptides, and/or a dye (see entire document, especially, abstract; page 515, Figure 1).  
	In Scheme 2 (page 515), Compounds 8a-f has the structure
    PNG
    media_image1.png
    108
    320
    media_image1.png
    Greyscale
wherein 
    PNG
    media_image2.png
    71
    141
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    77
    329
    media_image3.png
    Greyscale
.  In addition, Gai et al discloses that Moiety A may be various peptide or peptide-dye combinations as set forth in the partial excerpt of Table 1 (page 516) below.
Gai et al, Table 1, page 516

    PNG
    media_image4.png
    247
    630
    media_image4.png
    Greyscale

	In Figure 2 (page 517), a structure comprising 
    PNG
    media_image5.png
    72
    97
    media_image5.png
    Greyscale
 in combination with a NOTA chelator, two peptides (AE105 and cyclo(RGDyK)), and a linker (PEG) are disclosed.  The full structure is 
    PNG
    media_image6.png
    589
    530
    media_image6.png
    Greyscale
.  The structure may be complexed with the detectable label 68Ga or 64Cu (pages 517, left  and right columns, bridging paragraph). 
	Thus, both Applicant and Gai et al disclose a compound comprising 
    PNG
    media_image5.png
    72
    97
    media_image5.png
    Greyscale
, a first peptide conjugate to a chelator, optionally, a linker (spacer), and a second peptide as set forth in independent claim 1.  Hence, the inventions disclose overlapping subject matter.
	Note(s):  In regards to claim 10, it is set forth in the 112 second paragraph section, that the claim is not further limit.  However, since both Applicant and Gai et al disclose overlapping subject matter, then the biomarkers encompassed therein would overlap based on MPEP 2112.01, if the compound/composition is physically the same, then it must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  As a result, if Applicant’s peptides are capable of binding the biomarkers of claim 10, then the prior art would also be capable of binding those markers as well.  Also, in regards to claim 69 disclosing that a detectable label is present which may or may not be a dye molecule, since Gai et al disclose a structure that may have a detectable label that is not a dye, the claim reads o that structure as well.

WITHDRAWN CLAIMS
Claims 12, 70, 76, and 77 are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant’s election without traverse of Group I (claims pending claims 1, 9-12, 69, 70, 72-74, 76, and 77) in the reply filed on 3/9/20 is acknowledged.  Thus, the restriction was still deemed proper and was made FINAL.
	Also, in the response filed 3/9/20, the Examiner acknowledged the receipt of Applicant’s elected species:  cyclo(cNGRc) (first targeting molecule); cyclo(RGDyK) (second targeting molecule); 68Ga (detectable label); 
    PNG
    media_image7.png
    189
    218
    media_image7.png
    Greyscale
wherein n = 0 and the chelating core is NOTA (chelator); and CD13 (biomarker).  

It should be noted that the full scope of independent claim 1 was not searched because prior art was found which could be used to reject the claims.  The search was extended to the species cited in the prior art rejection above.

Once again, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention (see independent claim 1, line 1) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art compound is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the compound of the prior art is the same as that being claimed by Applicant.  Thus, Applicant's compound, like the cited prior art, would be 'capable of' performing the same function (used for molecular imaging or therapy).
	In addition, Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see claim 1, lines 3-5).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 30, 2022